per curiam:
El abogado Aníbal Flores Betancourt fue admitido a la práctica de la abogacía por este Tribunal el 29 de octubre de 1964. Además, fue autorizado a ejercer el notariado el 16 de noviembre de 1964. De este último fue separado mediante opinión per curiam, In re Flores Betancourt, 117 D.P.R. 150 (1986).
El 12 de septiembre de 1986 el Procurador General de Puerto Rico presentó una querella (caso CE-86-591) sobre conducta profesional contra el abogado Plores Betancourt. Este Tribunal designó al Ledo. José M. Aponte Jiménez, Comisionado Especial para entender en la querella. El 25 de marzo de 1987 el Procurador General presentó también un informe de conducta profesional en el caso MC-87-19. Mediante resolución de 7 de mayo de 1987 pospusimos su consideración hasta que el Comisionado Especial designado para atender la querella en el caso CE-86-591, presentara su informe. Dicho informe fue sometido y la Oficina del Procurador General radicó ante nos sus comentarios sobre el particular.
*481Estando pendiente ante este Tribunal de resolución en sus méritos el caso CE-86-591 y de consideración el informe presentado en el caso MC-87-19, la Secretaria General del Tribunal Superior, Sala de Carolina, nos ha remitido copia certificada de la sentencia dictada en el caso Pueblo de Puerto Rico v. Aníbal Flores Betancourt, Criminal Núm. G-86-1156. Dicha sentencia recayó el 21 de agosto de 1987 ante la acusación y convicción del abogado Aníbal Flores Betancourt por un delito grave de infracción al Art. 271 del Código Penal de Puerto Rico, 33 L.P.R.A. sec. 4591, relativo a falsificación de documentos. Flores Betancourt fue condenado a sufrir una pena de nueve (9) años de reclusión, bajo los términos de la Ley Núm. 259 de 3 de abril de 1946, según enmendada, 34 L.P.R.A. sec. 1026 et seq., sobre sentencias suspendidas.
Habiendo resultado convicto de delito que implica depravación moral, el abogado querellado está inhabilitado para ser miembro de la profesión legal. Procede que este Tribunal decrete su separación permanente e inmediata de la abogacía. In re Zamot Pérez, 119 D.P.R. 58 (1987); In re Boscio Monllor, 116 D.P.R. 692 (1985).
En virtud de lo dispuesto en la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. sec. 735) y de nuestra facultad inherente, se decreta la separación inmediata del abogado Aníbal Flores Betancourt del ejercicio de la abogacía. Se ordena que su nombre sea borrado del registro de abogados autorizados para ejercer la profesión en el Estado Libre Asociado de Puerto Rico.
El Tribunal ha creído necesario actuar en este asunto, aun cuando se encuentra en receso pues entiende que, por la naturaleza de la condena, permitirle al abogado Flores Betancourt continuar postulando ante los tribunales del país *482resulta desmoralizante para los componentes de la Rama Judicial y mal ejemplo para los que con ella se relacionan.
La anterior determinación hace innecesario considerar los casos pendientes bajo los Núms. CE-86-591 y MC-87-19. No obstante, se ordena que los documentos relacionados con los referidos casos se incorporen al expediente personal del abogado Aníbal Flores Betancourt a los fines legales que en el futuro sea pertinente.

Se dictará sentencia de conformidad con lo antes expuesto.

Los Jueces Asociados Señores Negrón García, Rebollo López y Alonso Alonso no intervinieron.